Citation Nr: 0701155	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1986 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in February 2006 
when it was remanded to afford the veteran another 
opportunity to testify at a Board hearing after good cause 
was shown for the veteran's inability to attend his hearing 
scheduled in July 2005.  The veteran was notified in June 
2006 that he was scheduled for a new Board hearing at the RO 
for July 2006, but the veteran failed to attend.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD due to an alleged sexual assault incident that occurred 
while in service.  The record shows that the veteran's VA 
outpatient psychologist has diagnosed the veteran with 
chronic PTSD due to childhood trauma and military sexual 
assault.  However, there has not been a VA examination 
conducted with review of the claims file to specifically 
address this service connection claim.  The veteran's 
representative has directed the Board's attention to 
particular documented occurrences during service and the 
veteran's representative argues that these actions show 
behavior corroborating the veteran's testimony of the 
described assault.  Specifically, the veteran's 
representative cites the fact that the veteran attended a 
training session on sexual harassment just prior to his 
separation from service and, in addition, the veteran 
underwent testing for a sexually transmitted disease after 
the date of the alleged assault, but had no such documented 
testing prior to that time.  The Board believes that a 
psychiatric examination should be performed in association 
with this claim and a competent opinion must be sought as to 
whether the record contains evidence of action or behavior to 
corroborate the veteran's account of the sexual assault 
incident.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA PTSD examination.  It is imperative 
that the claims file be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner should 
review the record, to include service 
personnel records, and offer an opinion as 
to:

	a)   Is there evidence in the claims-
file of action or behavioral changes after 
the claimed August 1988 incident which 
indicate that it is at least as likely as 
not (a 50-percent or greater probability) 
that the claimed in-service assault 
occurred?  The examiner should offer an 
opinion in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3).  In 
particular, the examiner is asked to 
address the service personnel records 
showing that the veteran attended sexual 
harassment training in August 1992 and the 
service medical records showing that the 
veteran was tested for HIV in 1991 and 
1992.

    b)  If the examiner concludes that the 
claimed assault did take place, then the 
examiner should offer an opinion as to 
whether the veteran currently suffers from 
PTSD which is causally related to such 
incident.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



